Gunby, J.
Funds collected by a United States Marshal cannot be attached and arrested in his hands by garnishment process issued from the State Court.
2.. The seizure of such funds in the hands of the Marshal, *90being wrongful and illegal, he is entitled to judgment in reconvention for the attorney’s fees incurred by him in defense of the suit. State Courts cannot properly interfere with the execution of Federal judgments.
3.Fifty dollars is a reasonable fee for defending a suit in which $500 are claimed, no matter how much unnecessary work is done by the attorney.